[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 07-14040                  ELEVENTH CIRCUIT
                                                                  MAY 13, 2009
                            Non-Argument Calendar
                          ________________________             THOMAS K. KAHN
                                                                    CLERK

                       D.C. Docket No. 06-20596-CR-ASG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

CESAR NAHUM MONTUFAR,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                  (May 13, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Elio Vazquez, appointed counsel for Cesar Nahum Montufar in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Montufar’s conviction and

sentence are AFFIRMED.




                                         2